


Exhibit 10.27

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
16th day of August 2010, by and between FairPoint Communications, Inc., a
Delaware corporation, and Paul H. Sunu (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.               Definitions.

 

(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment, (ii) any unpaid
or unreimbursed expenses incurred in accordance with Section 7 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.

 

(b)           “Agreement” shall have the meaning set forth in the preamble
hereto.

 

(c)           “Annual Bonus” shall have the meaning set forth in
Section 4(b) hereof.

 

(d)           “Bankruptcy Court” shall mean the United States Bankruptcy Court
for the Southern District of New York.

 

(e)           “Base Salary” shall mean the salary provided for in
Section 4(a) hereof or any increased salary granted to Employee pursuant to
Section 4(a) hereof.

 

(f)            “Board” shall mean the Board of Directors of the Company or the
Board of Directors of Reorganized FairPoint, as defined in the Plan, as
applicable.

 

(g)           “Cause” shall mean (i) Employee’s act(s) of gross negligence or
willful misconduct in the course of Employee’s employment hereunder, including a
failure to follow a material lawful directive from the Board, (ii) willful
failure or refusal by Employee to perform in any material respect his duties or
responsibilities, (iii) misappropriation (or attempted misappropriation) by
Employee of any assets or business opportunities of the Company or any other
member of the Company Group, (iv) embezzlement or fraud committed (or attempted)
by Employee, or at his direction, (v) Employee’s conviction of, indictment for,
or pleading “guilty” or “ no contest” to, (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee’s duties to the Company or any other member of the
Company Group or otherwise result in material injury to the reputation

 

--------------------------------------------------------------------------------


 

or business of the Company or any other member of the Company Group, (vi) any
material violation by Employee of the policies of the Company, including but not
limited to those relating to sexual harassment or business conduct, and those
otherwise set forth in the manuals or statements of policy of the Company, which
violation has a material adverse effect on the Company, or (vii) Employee’s
material breach of this Agreement or material breach of the Non-Interference
Agreement.

 

(h)           “Change in Control” shall mean

 

(i)            a change in ownership or control of the Company effected through
a transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” (as defined in Section 3(a)(9) of the
Exchange Act) or any two or more persons deemed to be one “person” (as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company or
any of its affiliates, or an employee benefit plan maintained by the Company or
any of its affiliates, directly or indirectly acquire “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition;

 

(ii)           at any time following the Effective Date, the date upon which
less than a majority of the Board is made up of the initial members of the Board
of Reorganized FairPoint; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then constituting the Board shall be considered as
though such individual were an initial member of the Board of Reorganized
FairPoint, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or

 

(iii)          the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or to any two or
more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Company’s affiliates.

 

For purposes of clarification, the Company’s emergence from bankruptcy pursuant
to the Plan shall not constitute a Change in Control under this Agreement.

 

(i)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

 

(j)            “Commencement Date” shall mean the date Employee commences his
employment with the Company, such date to be mutually agreed upon by the parties
hereto,

 

2

--------------------------------------------------------------------------------


 

provided that such date shall be not earlier than the date on which Bankruptcy
Court approval is received for both this agreement and the consulting agreement
being proposed between the Company and Mr. David Hauser.

 

(k)           “Company” shall mean FairPoint Communications, Inc., a Delaware
corporation, and provided that the Effective Date occurs, Reorganized FairPoint.

 

(l)            “Company Group” shall mean the Company together with any direct
or indirect subsidiaries of the Company.

 

(m)          “Compensation Committee” shall mean the committee of the Board
designated to make compensation decisions relating to senior executive officers
of the Company Group.  Prior to any time that such a committee has been
designated, the Board shall be deemed the Compensation Committee for purposes of
this Agreement.

 

(n)           “Delay Period” shall have the meaning set forth in
Section 13(a) hereof.

 

(o)           “Disability” shall mean any physical or mental disability or
infirmity of Employee that prevents the performance of Employee’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period.  Any question as to
the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

 

(p)           “Effective Date” shall have the meaning given to it in the Plan.

 

(q)           “Employee” shall have the meaning set forth in the preamble
hereto.

 

(r)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

 

(s)           “Good Reason” shall mean, without Employee’s consent, (i) a
material diminution in Employee’s title, duties, or responsibilities as set
forth in Section 3 hereof, (ii) a material reduction in Base Salary set forth in
Section 4(a) hereof or Annual Bonus opportunity set forth in
Section 4(b) hereof, (iii) the relocation of Employee’s principal place of
employment (as provided in Section 3(c) hereof) more than fifty (50) miles from
its current location, or (iv) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i),
(ii), or (iii) above).  Employee acknowledges and agrees that his exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 8(e) hereof.
Notwithstanding the foregoing, during the Term of Employment, in the event that
the Board reasonably believes that Employee may have engaged in conduct that
could constitute Cause hereunder, the Board may, in its sole and absolute
discretion, suspend Employee from performing his duties hereunder, and in no
event shall any such suspension constitute an event pursuant to which Employee
may terminate employment with Good Reason or otherwise constitute a breach
hereunder; provided,

 

3

--------------------------------------------------------------------------------


 

that no such suspension shall alter the Company’s obligations under this
Agreement during such period of suspension.

 

(t)            “Non-Extension Notice” shall have the meaning set forth in
Section 2 hereof.

 

(u)           “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as
Exhibit A.

 

(v)           “Option” shall have the meaning set forth in Section 4(d) hereof.

 

(w)          “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.

 

(x)            “Plan” shall mean the Debtors’ Modified Second Amended Joint Plan
of Reorganization filed in the Bankruptcy Court.

 

(y)           “Release of Claims” shall mean the Release of Claims in
substantially the same form attached hereto as Exhibit B (as the same may be
revised from time to time by the Company upon the advice of counsel).

 

(z)            “Reorganized FairPoint” shall have the meaning set forth in the
Plan.

 

(aa)         “Restricted Shares” shall have the meaning set forth in
Section 4(d) hereof.

 

(bb)         “Severance Benefits” shall have the meaning set forth in
Section 8(g) hereof.

 

(cc)         “Severance Term” shall mean the twelve (12) month period following
Employee’s death or termination due to Disability, or the twenty-four (24) month
period following Employee’s termination by the Company without Cause (other than
by reason of death or Disability) or by Employee for Good Reason, as applicable.

 

(dd)         “Stock” shall mean the New Common Stock, as defined in the Plan.

 

(ee)         “Term of Employment” shall mean the period specified in Section 2
hereof.

 

Section 2.               Acceptance and Term of Employment.

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The Term of Employment shall
commence on the Commencement Date and, subject to the approval of this Agreement
by the Bankruptcy Court, shall continue during the period ending on the close of
business of the three (3) year anniversary of the Effective Date, unless
terminated sooner as provided in Section 8; provided, however, that the Term of
Employment shall be extended automatically for successive

 

4

--------------------------------------------------------------------------------


 

one (1) year terms, without the requirement of any action on the part of either
party unless notice of termination (a “Non-Extension Notice”) is given by either
the Company or Employee not less than ninety (90) days prior to the expiration
of the Term of Employment (including any extension thereof).

 

Section 3.               Position, Duties, and Responsibilities; Place of
Performance.

 

(a)           Position, Duties, and Responsibilities.  During the Term of
Employment, Employee shall be employed and serve as the Chief Executive Officer
of the Company (together with such other position or positions consistent with
Employee’s title as the Board shall specify from time to time), shall be elected
to and shall serve as a member of the Board, and shall have such duties and
responsibilities commensurate with such title.  Employee also agrees to serve as
an officer and/or director of any other member of the Company Group, in each
case without additional compensation.

 

(b)           Performance.  Employee shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term of Employment, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Employee’s duties for the Company, or (z) interferes with Employee’s exercise of
judgment in the Company’s best interests.  Notwithstanding the foregoing,
nothing herein shall preclude Employee from (i) continuing to serve until either
(I) the Effective Date or (II) the effective date of a plan of reorganization of
the Company under the Bankruptcy Code on one board of directors other than the
Company’s Board (each such board that is not the Company’s Board, an “Outside
Board”), except that during the 30 day period from the date of Employee’s
appointment to an Outside Board which results in Employee serving on more than
one Outside Board, Employee will be permitted to serve on more than one Outside
Board but will be required to resign from the requisite number of Outside Boards
such that he is only serving on one Outside Board within 30 days of his
appointment to the Outside Board that results in his violation of the foregoing
restriction, or otherwise serving, with the prior written consent of the Board,
as a member of the boards of directors or advisory boards (or their equivalents
in the case of a non-corporate entity) of non-competing businesses and
charitable organizations, (ii) finalizing transition services with Hargray
Communications Group, Inc. prior to initiation of full time employment with the
Company, (iii) engaging in charitable activities and community affairs, and
(iv) managing his personal investments and affairs; provided, however, that the
activities set out in clauses (i), (iii) and (iv) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder.

 

(c)           Principal Place of Employment.  Employee’s principal place of
employment shall be in Charlotte, North Carolina, although Employee understands
and agrees that he may be required to travel from time to time for business
reasons.

 

Section 4.               Compensation.

 

During the Term of Employment, Employee shall be entitled to the following
compensation:

 

5

--------------------------------------------------------------------------------


 

(a)           Base Salary.  Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $750,000, with increases, if any, as may be approved in writing by the
Compensation Committee.

 

(b)           Annual Bonus.  Beginning with calendar year 2011, Employee shall
be eligible for an annual incentive bonus award (the “Annual Bonus”) through
participation in the Company’s Annual Incentive Plan in respect of each fiscal
year during the Term of Employment (at the maximum level, up to 150% of Base
Salary), with the actual Annual Bonus payable being based upon the level of
achievement of annual Company and individual performance objectives for such
fiscal year, as determined by the Compensation Committee and communicated to
Employee.  The Annual Bonus shall be paid to Employee at the same time as annual
bonuses are generally payable to other senior executives of the Company subject
to Employee’s continuous employment through the payment date.

 

(c)           Signing Bonus; Relocation Expenses.

 

(i)            In connection with the commencement of Employee’s employment with
the Company, the Company shall pay to Employee a one-time signing bonus equal to
$500,000.  The signing bonus shall be paid no later than the Company’s first
regular payroll date following the Commencement Date.

 

(ii)           In connection with the relocation of Employee’s principal
residence in Chapel Hill, North Carolina, the Company will reimburse Employee
for reasonable relocation expenses (including any travel expenses incurred by
Employee in connection with, but prior to, the commencement of his employment). 
To the extent the reimbursement provided under this Section 4(c)(i) is
considered income and increases Employee’s income tax liability, the Company
shall pay Employee a tax reimbursement payment in an amount such that, after
deduction for all income taxes payable with respect to such tax reimbursement
benefit, the amount retained by Employee will be equal to the amount of such
increased income tax liability; provided, that in no event shall the aggregate
amount of any reimbursed income tax liability exceed $100,000.  Such expenses
will be reimbursed in accordance with the Company’s regular reimbursement
policies, and any related tax reimbursement shall be made no later than the last
day of the calendar year next following the calendar year in which Employee
remits to the applicable taxing authority such taxes being reimbursed.

 

(d)           Equity.  Following the Effective Date, Employee shall be granted
240,000 shares of Stock (the “Restricted Shares”) and options to purchase
250,000 shares of Stock (the “Options”).  The Restricted Shares and the Options
shall be adjusted on the date of grant to reflect the percentage of the Company
such amounts reflect as of the Commencement Date, on a fully diluted basis, and
shall be subject to such terms and conditions as determined by the Company, as
set forth in the Company’s final Long-Term Incentive Plan (“LTIP”) that shall be
in effect upon the Effective Date or immediately thereafter (which for purposes
of clarification, may contain revisions, approved by the Company’s Board, as
compared to the Company’s 2010 Long-Term Incentive Plan that was filed with the
Bankruptcy Court).  Twenty-five percent (25%) of each of the Restricted Shares
and the Options shall be vested as of the date of grant, and the remaining
Restricted Shares and Options shall vest thereafter in three (3) substantially

 

6

--------------------------------------------------------------------------------


 

equal vesting tranches on each of the first three (3) anniversaries of the
Effective Date, subject to Employee’s continued employment with the Company
through each such vesting date.  The strike price of the Options shall be set by
the LTIP but shall be no less than the fair market value of the Stock on the
date of grant, as determined by the Compensation Committee in good faith in a
manner consistent with the exemption from Section 409A of the Code provided
under Treasury Regulation 1.409A-1(b)(5) with respect to “stock rights.” 
Notwithstanding anything to the contrary in the LTIP or award agreement relating
to the Restricted Shares or the Options, 100% of the available unvested
Restricted Shares and the Options shall vest, to the extent not yet vested or
expired, upon the consummation of a Change in Control so long as Employee
remains employed by the Company at the time of execution of a definitive
agreement with respect to such Change in Control.

 

(e)           Success Bonus Plan.  Employee shall participate in the Company’s
2010 Success Bonus Plan, pursuant to the terms thereof, with a success bonus
equal to fifty percent (50%) of Employee’s annual Base Salary if the Company
performs at Target performance levels, as such Target is defined under the 2010
Success Bonus Plan approved by the Bankruptcy Court.

 

(f)            Indemnification.  The Company shall indemnify Employee and hold
Employee harmless in connection with the defense of any lawsuit or other claim
to which he is made a party by reason of being an officer or employee of the
Company, to the fullest extent permitted by the laws of the State of Delaware,
as in effect at the time of the subject act or omission; provided that any
settlement, consent to judgment, or similar action taken by Employee without the
prior written consent of the Company in respect of any such lawsuit or other
claim shall not be subject to indemnification hereunder.  In addition, the
Company shall provide Employee with evidence of Directors and Officers insurance
covering Employee at all times beginning with the date upon which Employee first
provides services to the Company, whether such services are performed under this
Agreement or in preparation for Employee’s service to the Company under this
Agreement, and such insurance coverage shall remain in force for not less than
six (6) years subsequent to the termination of Employee’s employment with the
Company.

 

Section 5.               Employee Benefits.

 

During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement, and other benefits provided generally to
similarly situated employees of the Company.  Employee shall also be entitled to
the same number of holidays, vacation days, and sick days, as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company policy as in effect from time to
time.  Nothing contained herein shall be construed to limit the Company’s
ability to amend, suspend, or terminate any employee benefit plan or policy at
any time without providing Employee notice, and the right to do so is expressly
reserved.

 

Section 6.               Key-Man Insurance.

 

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the

 

7

--------------------------------------------------------------------------------


 

Company.  Employee shall have no interest in any such policy, but agrees to
cooperate with the Company in procuring such insurance by submitting to physical
examinations, supplying all information required by the insurance company, and
executing all necessary documents, provided that no financial obligation is
imposed on Employee by any such documents.

 

Section 7.               Reimbursement of Business Expenses.

 

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time.

 

Section 8.               Termination of Employment.

 

(a)           General.  The Term of Employment shall terminate upon the earliest
to occur of (i) Employee’s death, (ii) a termination by reason of a Disability,
(iii) a termination by the Company with Cause or by Reorganized FairPoint with
or without Cause, (iv) a termination by Employee with or without Good Reason,
and (v) the close of business on the last day of the Term of Employment
following delivery of a Non-Extension Notice.  Upon any termination of
Employee’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Employee, Employee shall
resign from any and all directorships, committee memberships, and any other
positions Employee holds with the Company or any other member of the Company
Group.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

 

(b)           Termination Due to Death or Disability.  Employee’s employment
shall terminate automatically upon his death.  The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination.  Upon Employee’s death or in the event that Employee’s employment
is terminated due to his Disability, Employee or his estate or his
beneficiaries, as the case may be, shall be entitled to:

 

(i)            The Accrued Obligations;

 

(ii)           Any unpaid Annual Bonus in respect of any completed fiscal year
that has ended prior to the date of such termination, which amount shall be paid
at such time annual bonuses are paid to other senior executives of the Company,
but in no event later than the date that is 2½ months following the last day of
the fiscal year in which such termination occurred; and

 

8

--------------------------------------------------------------------------------


 

(iii)          An amount equal to the sum of (x) Employee’s then-current Base
Salary, (y) Employee’s Annual Bonus for the immediately preceding fiscal year
(or in the event such termination occurs prior to the payment of Employee’s
Annual Bonus for 2011, if any, an amount equal to $750,000), and (z) the cost of
continued health and disability insurance coverage for Employee and his covered
dependents during the Severance Term, based on the monthly cost of continuation
coverage under COBRA as of the date of termination, as applicable, under the
applicable Company benefit plans, such amount to be paid in substantially equal
installments during the Severance Term in accordance with Reorganized
FairPoint’s regular payroll practices.

 

Following Employee’s death or a termination of Employee’s employment by reason
of a Disability, except as set forth in this Section 8(b), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

(c)           Termination by the Company with Cause.

 

(i)            The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that (x) with respect to any Cause termination relying on
clause (i) of the definition of Cause set forth in Section 1(g) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given not less than three (3) days’ written notice by the Board of its
intention to terminate him with Cause, or (y) with respect to any Cause
termination relying on clause (ii) or (vii) of the definition of Cause set forth
in Section 1(g) hereof, to the extent that such act or acts or failure or
failures to act are curable, Employee shall be given not less than ten
(10) days’ written notice by the Board of its intention to terminate him with
Cause, and with respect to each of clauses (x) and (y) hereof such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such three (3) day
or ten (10) day notice period, as the case may be under clause (x) or
(y) respectively, unless Employee has fully cured such act or acts or failure or
failures to act that give rise to Cause during such period.

 

(ii)           In the event that the Company terminates Employee’s employment
with Cause, he shall be entitled only to the Accrued Obligations.  Following
such termination of Employee’s employment with Cause, except as set forth in
this Section 8(c)(ii), Employee shall have no further rights to any compensation
or any other benefits under this Agreement.

 

(d)           Termination by Reorganized FairPoint without Cause or upon
Expiration of the Term of Employment Following the Company’s Delivery of a
Non-Extension Notice.  Reorganized FairPoint may terminate Employee’s employment
at any time without Cause, effective upon Employee’s receipt of written notice
of such termination, or by delivery to Employee of a Non-Extension Notice in
accordance with the provisions of Section 2 above.  In the event that Employee’s
employment is terminated by Reorganized FairPoint without Cause

 

9

--------------------------------------------------------------------------------

 

(other than due to death or Disability) or upon the expiration of the Term of
Employment following the Company’s delivery of a Non-Extension Notice, Employee
shall be entitled to:

 

(i)            The Accrued Obligations;

 

(ii)           Any unpaid Annual Bonus in respect of any completed fiscal year
that has ended prior to the date of such termination, which amount shall be paid
at such time annual bonuses are paid to other senior executives of Reorganized
FairPoint, but in no event later than the date that is 2½ months following the
last day of the fiscal year in which such termination occurred; and

 

(iii)          An amount equal to the sum of (x) two times the amount of
Employee’s then-current Base Salary, (y) two times the amount of Employee’s
Annual Bonus for the immediately preceding fiscal year (or in the event such
termination occurs prior to the payment of Employee’s Annual Bonus for 2011, if
any, an amount equal to $1,500,000), and (z) the cost of continued health and
disability insurance coverage for Employee and his covered dependents during the
Severance Term, based on the monthly cost of continuation coverage under COBRA
as of the date of termination, as applicable, under the applicable Company
benefit plans, such amount to be paid in substantially equal installments during
the Severance Term in accordance with Reorganized FairPoint’s regular payroll
practices.

 

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) and (iii) above shall immediately terminate, and Reorganized FairPoint
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any material provision of the Non-Interference
Agreement.  Following such termination of Employee’s employment by Reorganized
FairPoint without Cause or upon the expiration of the Term of Employment
following the Company’s delivery of a Non-Extension Notice, except as set forth
in this Section 8(d), Employee shall have no further rights to any compensation
or any other benefits under this Agreement.  For the avoidance of doubt,
Employee’s sole and exclusive remedy upon a termination of employment by
Reorganized FairPoint without Cause or upon the expiration of the Term of
Employment following the Company’s delivery of a Non-Extension Notice shall be
receipt of the Severance Benefits.

 

(e)           Termination by Employee with Good Reason.  Employee may terminate
his employment with Good Reason by providing the Company ten (10) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event.  During such ten
(10) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 8(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 8(d) hereof.  Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 8(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.  For the avoidance of doubt, Employee’s
sole and exclusive

 

10

--------------------------------------------------------------------------------


 

remedy upon a termination of employment with Good Reason shall be receipt of the
Severance Benefits.

 

(f)            Termination by Employee without Good Reason or upon the
Expiration of the Term of Employment following Employee’s Delivery of a
Non-Extension Notice.  Employee may terminate his employment without Good Reason
by providing the Company thirty (30) days’ written notice of such termination or
by delivery of a Non-Extension Notice in accordance with the provisions of
Section 2 above.  In the event of a termination of employment by Employee under
this Section 8(f), Employee shall be entitled only to the Accrued Obligations. 
In the event of termination of Employee’s employment without Good Reason, the
Company may, in its sole and absolute discretion, by written notice accelerate
such date of termination without changing the characterization of such
termination as a termination by Employee without Good Reason.  Following such
termination of Employee’s employment by Employee without Good Reason or upon the
expiration of the Term of Employment following Employee’s delivery of a
Non-Extension Notice, except as set forth in this Section 8(f), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.  Notwithstanding anything in this Section 8(f) to the contrary, in
the event Employee provides the Company with notice of his termination of
employment without Good Reason during the thirteenth (13th) calendar month
following the consummation of a Change in Control, such termination shall be
deemed a termination with Good Reason for all purposes of this Agreement, and
Employee shall be entitled to receive the payments and benefits as provided in
Section 8(e) hereof for a termination by Employee with Good Reason, subject to
the same conditions on payment and benefits as described in Section 8(e) hereof.

 

(g)           Release.  Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of any benefit pursuant to subsection
(b), (d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Employee’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the date of Employee’s termination of
employment hereunder.  If Employee fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Employee shall not be entitled to any of the
Severance Benefits.  Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Employee’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein.  For the avoidance of
doubt, in the event of a termination due to Employee’s death or Disability,
Employee’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on his behalf by his estate or a person having legal power of
attorney over his affairs.

 

11

--------------------------------------------------------------------------------


 

Section 9.               Non-Interference Agreement.

 

As a condition of, and prior to commencement of, Employee’s employment with the
Company, Employee shall have executed and delivered to the Company the
Non-Interference Agreement.  The parties hereto acknowledge and agree that this
Agreement and the Non-Interference Agreement shall be considered separate
contracts.

 

Section 10.             Representations and Warranties of Employee.

 

Employee represents and warrants to the Company that—

 

(a)           Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

 

(b)           Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and

 

(c)           in connection with his employment with the Company, Employee will
not use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.

 

Section 11.             Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

Section 12.             Mitigation; Company Recovery Rights.

 

Employee shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.  Any payment pursuant to this Agreement shall, however, be subject to
any rights that the Company may have under Section 304(b) of the Sarbanes-Oxley
Act of 2002, and Section 957 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

Section 13.             Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

12

--------------------------------------------------------------------------------


 

(a)           Any payment otherwise required to be made hereunder to Employee at
any date as a result of the termination of Employee’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first
business day following the expiration of the Delay Period, Employee shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

 

(b)           Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A of the Code.

 

(c)           To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(d)           While the payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any member
of the Company Group be liable for any additional tax, interest, or penalties
that may be imposed on Employee as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).

 

Section 14.             Successors and Assigns; No Third-Party Beneficiaries.

 

(a)           The Company.  This Agreement shall inure to the benefit of the
Company and its respective successors and assigns.  Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to a Person (other than another member of the Company Group, or
its or their respective successors) without Employee’s prior written consent
(which shall not be unreasonably withheld, delayed, or conditioned); provided,
however, that in the event of a sale of all or substantially all of the assets
of the Company, the Company may provide that this Agreement will be assigned to,
and assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Employee’s consent will not be required in connection therewith.

 

(b)           Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to

 

13

--------------------------------------------------------------------------------


 

Employee hereunder shall be paid in accordance with the terms of this Agreement
to Employee’s devisee, legatee, or other designee, or if there be no such
designee, to Employee’s estate.

 

(c)           No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8(b) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Employee any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.

 

Section 15.             Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 16.             Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 17.             Governing Law and Jurisdiction.

 

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF NORTH CAROLINA, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  ANY DISPUTE OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN FEDERAL COURT IN THE STATE OF NORTH CAROLINA. 
BY EXECUTION OF THE AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THE AGREEMENT.  EACH PARTY TO
THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

Section 18.             Notices.

 

(a)           Place of Delivery.  Every notice or other communication relating
to this Agreement shall be in writing, and shall be mailed to or delivered to
the party for whom or

 

14

--------------------------------------------------------------------------------


 

which it is intended at such address as may from time to time be designated by
it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by Employee to the Company shall be mailed or delivered to
the Company at its principal executive office, attention: General Counsel, and
all notices and communications by the Company to Employee may be given to
Employee personally or may be mailed to Employee at Employee’s last known
address, as reflected in the Company’s records.

 

(b)           Date of Delivery.  Any notice so addressed shall be deemed to be
given (i) if delivered by hand, on the date of such delivery, (ii) if mailed by
courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

Section 19.             Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 20.             Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 21.             Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 22.             Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

/s/ Shirley J. Linn

 

By: Shirley J. Linn

 

Title: Executive Vice President

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Paul H. Sunu

 

Paul H. Sunu

 

--------------------------------------------------------------------------------

 

Exhibit A

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by FairPoint Communications, Inc., a
Delaware corporation (the “Company”), and in consideration of my employment with
the Company and my receipt of the compensation now and hereafter paid to me by
the Company, I agree to the following:

 

Section 1.               Confidential Information.

 

(a)           Company Group Information.  I acknowledge that, during the course
of my employment, I will have access to information about the Company and its
direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group.  In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the three (3) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company,
any Confidential Information that I obtain or create.  I understand that
“Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential.  I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets, customer lists, and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company property.  Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly known through no unauthorized disclosure by me or others
who were under confidentiality obligations as to the item or items involved,
(ii) any information that I am required to disclose to, or by, any governmental
or judicial authority, (iii) any information known to me prior to signing this
Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”) other than information acquired in preparation for
my service to the Company, or (iv) any information developed independently by me
that does not relate to the business of the Company Group; provided, however,
that in the event of such requirement to disclose I will give the Company prompt
written notice thereof so that the Company Group may seek an appropriate
protective order and/or waive in writing compliance with the confidentiality
provisions of this Non-Interference Agreement.

 

(b)           Former Employer Information.  I represent that my performance of
all of the terms of this Non-Interference Agreement as an employee of the
Company has not breached

 

--------------------------------------------------------------------------------


 

and will not breach any agreement to keep in confidence proprietary information,
knowledge, or data acquired by me in confidence or trust prior or subsequent to
the commencement of my employment with the Company, and I will not disclose to
any member of the Company Group, or induce any member of the Company Group to
use, any developments, or confidential or proprietary information or material I
may have obtained in connection with employment with any prior employer in
violation of a confidentiality agreement, nondisclosure agreement, or similar
agreement with such prior employer.

 

Section 2.               Developments.

 

(a)           Developments Retained and Licensed.  If, during any period during
which I perform or performed services for the Company Group (the “Assignment
Period”), whether as an officer, employee, director, independent contractor,
consultant, or agent, or in any other capacity, I incorporate (or have
incorporated) into a Company Group product or process any development, original
work of authorship, improvement, or trade secret that I created or owned prior
to the commencement of my employment or in which I have an interest
(collectively referred to as “Prior Developments”), I hereby grant the Company,
and the Company Group shall have, a non-exclusive, royalty-free, irrevocable,
perpetual, transferable worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, and
otherwise distribute such Prior Development as part of or in connection with
such product or process.

 

(b)           Assignment of Developments.  I agree that I will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member of the Company Group, or the actual or anticipated research or
development of any member of the Company Group; (ii) result from or relate to
any work performed for any member of the Company Group; or (iii) are developed
through the use of equipment, supplies, or facilities of any member of the
Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”).  I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.

 

(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts,

 

--------------------------------------------------------------------------------


 

electronic data or recordings, and any other format.  The records will be
available to and remain the sole property of the Company Group at all times.  I
agree not to remove such records from the Company’s place of business except as
expressly permitted by Company Group policy, which may, from time to time, be
revised at the sole election of the Company Group for the purpose of furthering
the business of the Company Group.

 

(d)           Intellectual Property Rights.  I agree to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me.  I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

Section 3.               Returning Company Group Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.

 

--------------------------------------------------------------------------------


 

Section 4.               Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 5.               Restrictions on Interfering.

 

(a)           Non-Competition.  During the period of my employment with the
Company (the “Employment Period”) and the Post-Termination Non-Compete Period, I
shall not, directly or indirectly, individually or on behalf of any person,
company, enterprise, or entity, or as a sole proprietor, partner, stockholder,
director, officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities.

 

(b)           Non-Interference.  During the Employment Period and the
Post-Termination Non-Interference Period, I shall not, directly or indirectly
for my own account or for the account of any other individual or entity, engage
in Interfering Activities; provided, however, that I shall not be deemed to
violate this subsection (b) to the extent that any employee of any subsequent
employer of mine, in the ordinary course of business, conducts any activity
described in subsection (c)(iii)(C) below as to any Business Relation, provided
that I have not directed or instructed any such employee (either personally or
through another) to contact any such Business Relation.

 

(c)           Definitions.  For purposes of this Non-Interference Agreement :

 

(i)            “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee, or other business relation
within the six (6) month period prior to the expiration of the Employment
Period, in each case, to whom I provided services, or with whom I transacted
business, or whose identity became known to me in connection with my
relationship with or employment by the Company and is not publicly known.

 

(ii)           “Competitive Activities” shall mean telecommunication services
provided by a local exchange carrier business which has substantial business
operations in the states of Florida, Georgia, North Carolina, South Carolina,
Maine, New Hampshire or Vermont.

 

(iii)          “Interfering Activities” shall mean (A) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group;
(B) hiring any individual who was employed by the Company Group within the six
(6) month period prior to the date of such hiring; or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way

 

--------------------------------------------------------------------------------


 

interfering with the relationship between any such Business Relation and the
Company Group.

 

(iv)          “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.

 

(v)           “Post-Termination Non-Compete Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twenty-four (24) month anniversary of such date of
termination.

 

(vi)          “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twenty-four (24) month anniversary of such date of
termination.

 

(d)           Non-Disparagement.  I agree that during the Employment Period, and
at all times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group.  However, my obligations under this subparagraph
(d) shall not apply to disclosures required by applicable law, regulation, or
order of a court or governmental agency.

 

Section 6.               Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group.  I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.

 

Section 7.               Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Non-Interference Agreement or any part of any
of them is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of this Non-Interference

 

--------------------------------------------------------------------------------


 

Agreement, which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained herein are held to be invalid or
unenforceable because of the duration of such provisions or the area or scope
covered thereby, I agree that the court making such determination shall have the
power to reduce the duration, scope, and/or area of such provision to the
maximum and/or broadest duration, scope, and/or area permissible by law, and in
its reduced form said provision shall then be enforceable.

 

Section 8.               Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
irreparable injury to the members of the Company Group.  Therefore, I hereby
agree that, in addition to any other remedy that may be available to the
Company, any member of the Company Group shall be entitled to seek injunctive
relief, specific performance, or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach. 
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof.

 

Section 9.               Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph.  I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

 

Section 10.             General Provisions.

 

(a)           Governing Law and Jurisdiction.  THIS NON-INTERFERENCE AGREEMENT
IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF NORTH
CAROLINA, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  ANY DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN FEDERAL COURT IN THE STATE OF NORTH
CAROLINA.  BY EXECUTION OF THE NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO,
AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE

 

--------------------------------------------------------------------------------


 

JURISDICTION OF SUCH COURT, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THE NON-INTERFERENCE AGREEMENT.  EACH PARTY TO THIS
NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.

 

(b)           Entire Agreement.  This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this Non-Interference Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Non-Interference Agreement.

 

(c)           No Right of Continued Employment.  I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued employment by the Company, and the right of the Company to terminate
my employment at any time and for any reason, with or without cause, is
specifically reserved.

 

(d)           Successors and Assigns.  This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.  I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to
Section 2(a) may be assigned to any third party by the Company without my
consent.

 

(e)           Survival.  The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.

 

*              *              *

 

I, Paul H. Sunu, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

 

Date:

August 16, 2010

 

/s/ Paul H. Sunu

 

 

(Signature)

 

--------------------------------------------------------------------------------


 

Exhibit B

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated July 20, 2010, with FairPoint Communications, Inc. (the
“Employment Agreement”)), and other good and valuable consideration, I, Paul H.
Sunu, for and on behalf of myself and my heirs, administrators, executors, and
assigns, effective as of the date on which this release becomes effective
pursuant to its terms, do fully and forever release, remise, and discharge each
of the Company and each of its direct and indirect subsidiaries and affiliates,
together with their respective officers, directors, partners, shareholders,
employees, and agents (collectively, the “Group”), from any and all claims
whatsoever up to the date hereof that I had, may have had, or now have against
the Group, whether known or unknown, for or by reason of any matter, cause, or
thing whatsoever, including any claim arising out of or attributable to my
employment or the termination of my employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, or slander, or under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation.  This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, the Equal Pay
Act, the Genetic Information Nondiscrimination Act, the North Carolina Equal
Employment Practices Act, and the North Carolina Persons with Disabilities Act,
each as may be amended from time to time, and all other federal, state, and
local laws, the common law, and any other purported restriction on an employer’s
right to terminate the employment of employees.  The release contained herein is
intended to be a general release of any and all claims to the fullest extent
permissible by law.

 

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Sections
4(f) and 8 of the Employment Agreement, (ii) any claims that cannot be waived by
law, or (iii) my right of indemnification as provided by, and in accordance with
the terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.

 

I expressly acknowledge and agree that I —

 

--------------------------------------------------------------------------------


 

·              Am able to read the language, and understand the meaning and
effect, of this Release;

 

·              Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Release or
its terms, and that I am not acting under the influence of any medication, drug,
or chemical of any type in entering into this Release;

 

·              Am specifically agreeing to the terms of the release contained in
this Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

 

·              Acknowledge that, but for my execution of this Release, I would
not be entitled to the Severance Benefits;

 

·              Understand that, by entering into this Release, I do not waive
rights or claims under ADEA that may arise after the date I execute this
Release;

 

·              Had or could have had [twenty-one (21)][forty-five (45)](1) days
from the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

 

·              Have not relied upon any representation or statement not set
forth in this Release or my Employment Agreement made by the Company or any of
its representatives;

 

·              Was advised to consult with my attorney regarding the terms and
effect of this Release; and

 

·              Have signed this Release knowingly and voluntarily.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group (as defined in my Employment Agreement)
and affirmatively agree not to seek further employment with the Company or any
other member of the Company Group.

 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may

 

--------------------------------------------------------------------------------

(1)           To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

--------------------------------------------------------------------------------


 

revoke my acceptance of this Release by notifying the Company and the Board of
Directors of the Company, in writing, delivered to the Company at its principal
executive office, marked for the attention of its [General Counsel].  To be
effective, such revocation must be received by the Company no later than
11:59 p.m. on the seventh (7th) calendar day following the execution of this
Release.  Provided that the Release is executed and I do not revoke it during
the Revocation Period, the eighth (8th) day following the date on which this
Release is executed shall be its effective date.  I acknowledge and agree that
if I revoke this Release during the Revocation Period, this Release will be null
and void and of no effect, and neither the Company nor any other member of the
Company Group will have any obligations to pay me the Severance Benefits.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF NORTH
CAROLINA, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.  I HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS RELEASE.

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

 

/s/ Paul H. Sunu

 

Paul H. Sunu

 

Date: August 16, 2010

 

--------------------------------------------------------------------------------
